Citation Nr: 0933131	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
disability pension benefits in the amount of $17,782 for the 
period of February 1, 2000 to May 31, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to April 
1950.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of July 2006 by the Committee on Waivers and 
Compromises (Committee) at the Milwaukee, Wisconsin Pension 
Center of the Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's request for 
waiver of overpayment in the amount of $17,782 for the period 
of February 1, 2000 to May 31, 2006.  The case is currently 
in the jurisdiction of the RO in Nashville, Tennessee. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before a decision can be made on whether the appellant is 
entitled to a waiver of recovery of the assessed overpayment, 
it must be determined whether or not the overpayment was 
properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991).  In general, waiver determinations, which do 
not involve fraud, misrepresentation, or bad faith by the 
claimant, should be waived only when it is shown that the 
recovery would be against the principles of equity and good 
conscience. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 
(2008).  The Board emphasizes that waiver decisions are based 
upon the evidence of record, which, in essence, places the 
burden of proof upon the claimants.  See 38 C.F.R. § 1.966 
(2008).  Additional development is necessary prior to further 
disposition of the claim.
The Veteran asserts that he is entitled to a waiver of the 
recovery of an overpayment of VA disability pension benefits 
in the amount of $17,782 because collection of the debt would 
result in undue hardship.  He specifically alleges that he 
has incurred a large amount of medical expenses for himself 
and his wife.  He testified in his March 2008 hearing at the 
RO as to having incurred expenses for heart surgery in 1998 
and again between 2006 and 2007 as well as cancer treatment 
for his wife from 1995 to 2000.  He alleged to having amassed 
large debt due to such medical treatment.  He also testified 
as to having submitted a list of medical expenses from 2000 
to 2007.  He also has submitted medical expenses for the year 
2008.  

A review of the claims folder reflects that it does not 
contain some of the evidence either referred to by the 
Veteran in his hearing, or by the RO in its adjudicatory 
actions.  Specifically it is noted that the file fails to 
contain the following evidence cited in the December 2006 
statement of the case: The November 2005 VAF 21-686c showing 
he married his wife in January 2000; the VA letter from 
January 2006 requesting income and expenses from 2000 to 
2005; the VAF 21-4138 dated in March 2006 stating that 
information requested in the January 2006 letter would be 
mailed the next day; the Eligibility Verification reports, 
VAF 21-516-1 and Medical Expense Reports, VAF 21-8146 all 
dated March 2, 2006 reporting income and expenses for years 
2000 to 2006; and the VA's June 2006 adjudicatory action 
terminating the pension benefits effective February 1, 2000.  
Nor are there records of medical expenses shown apart from 
those submitted which were date stamped March 10, 2008.  The 
file also does not contain evidence that any audit of the 
debt was done.  

Finally, while the record does contain a list of medical 
expenses for part of 2008,  there is no current financial 
status report listing the Veteran's current income, assets 
and expenses, apart from the medical expenses submitted in 
March 2008.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should obtain and associate 
with the claims folder copies of all 
pertinent evidence reviewed by the 
Committee at the Milwaukee, Wisconsin 
Pension Center of the Regional Office (RO) 
of the Department of Veterans Affairs 
(VA), as well as copies of all pertinent 
adjudicatory actions leading up to the 
present denial of July 2006, including but 
not limited to the following: 

(a) The November 2005 VAF 21-686c showing 
he married his wife in January 2000; 

(b) The VA letter from January 2006 
requesting income and expenses from 2000 
to 2005; the VAF 21-4138 dated in March 
2006 stating that information requested in 
the January 2006 letter would be mailed 
the next day;

(c) The Eligibility Verification reports, 
VAF 21-516-1 and Medical Expense Reports, 
VAF 21-8146 all dated March 2, 2006 
reporting income and expenses for years 
2000 to 2006; 

(d) The VA's June 5, 2006 adjudicatory 
action terminating the pension benefits 
effective February 1, 2000 as well as any 
actions proposing termination, and notices 
prior to this action, 

(e)  All financial statement reports 
submitted by the Veteran to include income 
and expenses (including medical expenses) 
from 2000 to 2008.  

2.  Following completion of the above 
development, the RO should set forth in 
the record a written paid and due audit of 
the Veteran's disability pension account 
for the period of the overpayment.  After 
taking in consideration all medical 
expenses that maybe considered for period 
of the assessed overpayment, this audit 
should reflect, on a month-by-month basis, 
the amounts actually paid to the Veteran, 
as well as the amounts properly due.  A 
copy of the written audit should be 
inserted into the claims file and another 
provided to the Veteran.

3.  The RO should request the Veteran to 
complete a current Financial Status Report 
(VA Form 20-5655).

4.  After the actions requested above have 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the case should be referred to the 
Committee to review the record and 
reconsider the appellant's request for 
waiver, including any additional evidence 
obtained by the RO on remand. A formal, 
written record of the Committee's 
decision, including an analysis of the 
various elements to be considered, should 
be prepared and placed in the claims file.  
A supplemental statement of the case is 
not the appropriate means for 
accomplishing this task, under proper 
appellate guidelines.

5.  If the Committee's determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case, 
which sets forth and considers all of the 
applicable legal criteria pertinent to 
this appeal, including 38 C.F.R. §§ 1.963 
and 1.965 (2008).  This document should 
further reflect detailed reasons and bases 
for the decision reached.  The appellant 
and his representative should be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



